     Case 3:18-cv-00090-BEN-AGS Document 41 Filed 11/05/19 PageID.402 Page 1 of 1


 1
                                                                        FILED
2                                                                        NOV O6 2019
3                                                                 CLERK, U.S. DISTRlt.T COUllT
                                                               SOUTHERN DISTRJ 1 OF CALIPOl'!NIA
4                                                              BY                        OH•v1'Y

5
6

 7

 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    SHEERIN SHEMIRAN,                               Case No.: 3:18-cv-0090-BEN-AGS
12                                       Plaintiff,
                                                      ORDER GRANTING JOINT
13    V.                                              MOTION TO DISMISS
                                                      [Doc. 40]
14    UNITED STATES OF AMERICA, et al.,
15                                    Defendants.
16
17          Pursuant to Federal Rule of Civil Procedure 41(a)(l)(A)(ii), the parties jointly
18    move to dismiss this action with prejudice. The motion is GRANTED. Each party shall
19    bear its own costs, expenses, and fees.
20          IT IS SO ORDERED.
21
22    Date: November £.'2019
23
24
25
26
27
28

                                                                                 3: 18-cv-0090-BEN-AGS
